Citation Nr: 0505239	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  96-03 625	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
degenerative arthritis and scoliosis of the dorsal spine.

2.  Entitlement to an initial rating higher than 20 percent 
for irritation of the right brachial plexus muscle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the RO denied the veteran's claim 
for a rating higher than 10 percent for his service-connected 
degenerative arthritis and scoliosis of the dorsal spine.  In 
response, he submitted a notice of disagreement (NOD) in May 
1995, and the RO sent him a statement of the case (SOC) in 
November 1995.  He then perfected an appeal concerning this 
claim by submitting a timely substantive appeal (VA Form 9) 
in December 1995 - thereby giving the Board jurisdiction to 
consider this claim.  See 38 C.F.R. § 20.200 (2004).

In July 1997, the Board denied service connection for 
degenerative arthritis of the right hip, knees and toes, and 
remanded the claim requesting a higher rating for the 
degenerative arthritis and scoliosis of the dorsal spine for 
further development and consideration by the RO.  The veteran 
appealed the service connection claims to the U.S. Court of 
Veterans Appeals (now called the U.S. Court of Appeals for 
Veterans Claims) (Court).  But in a September 1998 Memorandum 
Decision, the Court affirmed the Board's denial of these 
claims.

Subsequently, the RO, in an April 2000 decision, granted a 
higher 20 percent rating for the dorsal spine disability.  
The veteran since has continued to appeal, requesting a 
rating higher than this.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The April 2000 rating decision also granted service 
connection for a right brachial plexus disorder and assigned 
a 20 percent rating retroactively effective from 
June 1, 1999.  In response, the veteran submitted an NOD in 
April 2001 requesting a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  And the RO sent him an SOC 
in February 2003 concerning this claim.  He then perfected an 
appeal for this additional issue by submitting a timely VA 
Form 9 in March 2003.



The veteran's claim for a higher rating for his service-
connected degenerative arthritis and scoliosis of the dorsal 
spine was again before the Board in February 2004, at which 
time the Board again remanded this claim to the RO for 
further development and consideration.  The case since has 
been returned to the Board for further appellate review - 
both on the issue of whether he is entitled to a rating 
higher than 20 percent for this disability as well as whether 
he is entitled to an initial rating higher than 20 percent 
for his brachial plexus disorder.

Also, in correspondence received in May and October 2000, the 
veteran asserted that he is entitled to an earlier effective 
date of 1981 for the 20 percent rating for his dorsal spine 
disability.  This additional issue, however, has not yet been 
adjudicated by the RO - much less denied and timely appealed 
to the Board.  So it is referred to the RO for appropriate 
development and consideration.

Unfortunately, further development is required concerning the 
veteran's claim for an initial rating higher than 20 percent 
for the service-connected irritation of his right brachial 
plexus muscle, before actually deciding this claim.  So, for 
the reasons explained below, this claim is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part concerning this claim.  But the Board will decide 
his other claim, for a rating higher than 20 percent for his 
dorsal spine disability.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for an increased disability evaluation 
for his service-connected degenerative arthritis and 
scoliosis of the dorsal spine, apprised of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of this claim has been obtained.



2.  There is no evidence that the veteran's degenerative 
arthritis and scoliosis of the dorsal spine has caused 
ankylosis, significant limitation of motion of the dorsal 
spine, pronounced intervertebral disc syndrome or severe 
recurring attacks of it, a positive Goldthwaite's sign, 
incapacitating episodes, or chronic neurological 
manifestations.


CONCLUSION OF LAW

The criteria have not been not met for a disability rating 
higher than 20 percent for the degenerative arthritis and 
scoliosis of the dorsal spine.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5288, 5291, 5293, 5295 (2002), 
Diagnostic Codes 5288, 5291, 5293, 5295 (2003), Diagnostic 
Code 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The January 1995 and 
April 2000 rating decisions appealed, the November 1995 
statement of the case, and the April 2000, April 2001, and 
June 2004 supplemental statements of the case, as well as the 
April 2001 and February 2004 letters to the veteran, notified 
him of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the April 
2001 and February 2004 letters, in particular, apprised him 
of the type of information and evidence needed from him to 
support his claim, what he could do to help in this regard, 
and what VA had done and would do in obtaining supporting 
evidence.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  Also, he was provided with 
several VA examinations.  In addition, he was provided 
several other opportunities to submit additional evidence in 
support of his claim - including following the RO's 
April 2001 and February 2004 VCAA letters.  He also had an 
additional 90 days to identify and/or submit supporting 
evidence after certification of his appeal to the Board, and 
even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in April 2001 and February 2004 letters.  
These letters were sent after the initial adjudication of his 
claim in January 1995 and after the second rating decision 
was issued in April 2000.  So compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.

But since, in this particular case, the April 2001 and 
February 2004 VCAA notices were provided prior to the 
issuance of the June 2004 supplemental statement of the case, 
as well as before veteran's appeal was certified to the Board 
for adjudication, he already has been fully apprised of this 
law and given more than ample opportunity to identify and/or 
submit additional supporting evidence.  Indeed, as already 
mentioned, he even had an additional 90 days once his appeal 
arrived at the Board to identify and/or submit additional 
supporting evidence, and even beyond that with justification 
for not meeting this deadline.  38 C.F.R. § 20.1304 (2004).  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the April 2001 and February 2004 VCAA 
notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of April 2001 and February 
2004, the veteran was requested to respond within 60 days, 
but the letters informed him that he had up to one year to 
submit evidence.  And, it has been more than one year since 
both letters.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



II.  Background

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2003).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).



Historically, the veteran was granted service connection in a 
September 1982 rating decision for degenerative arthritis and 
scoliosis of the dorsal spine, as secondary to his service-
connected residuals of a five-rib thoracoplasty.  
He initially received a 10 percent rating, retroactively 
effective as of January 30, 1981.

A subsequent claim for an increased disability evaluation was 
denied in an August 1986 rating decision.

The veteran filed his current claim for an increased rating 
in September 1993.

The veteran was first afforded a VA examination in connection 
with his claim for an increased disability evaluation in 
January 1994.  According to the report, he complained of 
constant low and mid-back heaviness, with occasional low back 
pain radiating into his right thigh.  Examination of his back 
showed forward flexion to 70 degrees, backward extension to 
15 degrees, and somewhat limited lateral bending to the right 
and left sides.  X-rays indicated there was a slight interim 
increase in anterior spur formation since his last x-rays of 
his lumbar and thoracic spines in June 1986.  The diagnosis 
was degenerative joint disease of the peripheral joints and 
thoracic and lumbar spines.

A September 1994 VA radiology report indicates that an x-ray 
of the cervical spine showed well-preserved intervertebral 
disc spaces, with early degenerative changes.  A pelvic x-ray 
showed early degenerative changes in the lower lumbar spine, 
sacroiliac joints, and pubic symphyseal joint.

A January 1995 VA treatment note indicates that the veteran 
had a history of a degenerative changes of the spine and 
cervical area, and that the veteran complained that Motrin 
was not providing any pain relief.

The veteran was afforded another VA examination in June 1999.  
The report indicates that the veteran complained of pain in 
his upper and lower thoracic area and his right shoulder, 
with occasional finger cramping.  He also complained of right 
scapula "snap[ping]", with a "fair amount of 'flare-ups'" 
of upper back and right upper extremity pain, due to physical 
or mental stress.  He stated that, during such flare-ups, his 
right shoulder and right upper extremity were very stiff and 
numb, and that rest alleviated his symptoms.  He also stated 
that during some flare-ups, he required his wife's 
assistance.  He denied problems with balance or falling, but 
related that his manipulative abilities with his dominant 
right hand were affected and that cold weather aggravated his 
discomfort.  

Upon physical examination, there was some tenderness to 
palpation of the right supraclavicular area, but there was no 
sensory deficit on the thoracic or abdominal wall.  There was 
a snapping sensation with scapular motion of his right arm 
and the veteran had pain on the right infraclavicular area.  
Deep tendon reflexes of the upper extremities were 2+ and 
symmetrical.  Handgrip was 4/5 on the right and 5/5 on the 
left.  Motion of the thoracic spine was 10 degrees flexion 
and 5 degrees extension, with side bending and rotation of 0 
degrees.  The veteran complained of pain at the extremes of 
flexion and extension.  The VA examiner noted that the 
veteran's thoracic motion was limited due to his post-
thoracotomy, compounded by scoliosis of the thoracic and 
lumbar spine.  With regard to posture, there was compound 
scoliosis with convexity of the right thoracic area and to 
the left of the thoracolumbar area.  The diagnoses were 
compound scoliosis of the thoracic spine, secondary to a 
thoracotomy of the right upper thorax, and irritation of the 
right brachial plexus muscle due to build-up of the cicatrix 
formation.  The VA examiner opined that due to "what little 
function of the thoracic spine remain[ed] in this veteran, 
any pain that he would experience would result in [a] 
complete loss of motion of his thoracic spine[,] which . . . 
would lead to weakened movement and excess fatigability."

A June 2001 VA examination report states that the VA examiner 
reviewed the veteran's claims file and history.  The veteran 
complained of occasional finger cramping and tightness in the 
right hand, progressive back and hand pain over the previous 
20 years, and popping of the right scapula with pain.  He 
also complained of difficulty with his right upper extremity, 
wherein he was unable to push or pull, and related that he 
had several flare-ups per year, which lasted several days at 
a time.  He also related that he had some numbness and 
stiffness of the right hand and right upper extremity.  He 
reported some problems with balance and manual dexterity with 
his right, dominant hand, worse in cold weather.  He also 
reported difficulty sleeping due to thoracic spine and right 
shoulder pain.  

Physical examination showed that there was snapping over the 
scapula in the inferior portion, with motion of the right 
arm, and pain of the right infraclavicular area.  Pressure in 
this area caused numbness of the right hand.  Deep tendon 
reflexes at the biceps, triceps, and brachioradialis were 2+ 
and symmetrical.  Tromner was negative bilaterally.  Grip was 
4/5 right and 5/5 left.  Motion of the thoracic spine was 
flexion to 10 degrees, and extension to 0 degrees, or 
neutral, with pain on flexion and extension.  Side bending 
and rotation was also 0 degrees.  The veteran's scar over the 
right thorax was slightly depressed, with decreased sensation 
surrounding the scar.  Upon ambulation, his gait was 
reciprocal and he was unable to heel or toe walk.  He had 
some balance difficulties on normal ambulation and while 
seated.  There was pain to palpation over the thoracic spine 
and deep tendon reflexes of the lower extremities were 3+ at 
the knees and 2+ at the ankles, bilaterally.  The assessment 
was scoliosis of the thoracic spine with mild degenerative 
changes in the mid and lower thoracic bodies; brachial flexor 
irritation; and degenerative joint disease involving the 
facet joints of L3-4, L4-5, L5-S1, and the sacroiliac joints 
bilaterally.

A December 2002 letter from a VA nurse practitioner indicates 
that the veteran fell and injured his right hand, with 
complaints of pain and a possible rotator cuff tear.

December 2002 VA treatment notes indicates that the veteran 
complained of right little finger pain, right arm and 
shoulder pain, and occasional right-sided neck pain after 
falling down the stairs.  

An early January 2003 VA treatment note indicates that the 
veteran complained of right shoulder and deltoid area pain, 
without numbness or tingling, and with limited range of 
motion of the right shoulder.  The impression was right 
rotator cuff strain.

The veteran was most recently afforded a VA examination in 
connection with his claim in May 2004.  According to the 
report, the veteran's claims file was reviewed.  The veteran 
complained of daily mid-back pain without radiation.  He 
reported that his treatment regimen consisted of some home 
exercises and hydrocodone, with some relief.  With regard to 
flare-ups, the veteran related that he had not been told to 
have total bed rest by a provider in the past year, but that 
he had flare-ups about once a month, which lasted 2-3 days, 
during which he was housebound due to pain and dysfunction.  
He estimated that he was only 40 to 50 percent of his normal 
self during a flare-up.  He denied bowel or bladder 
incontinence, use of a cane, crutch, or walker, and use of a 
back brace.  He stated that he could walk for about 20 
minutes, drove, and ate unassisted, but that he needed period 
help with his activities of daily living, such as bathing and 
dressing.  He also stated that he had not seen a doctor for 
his back in the previous year. 

Upon examination, the veteran walked with a slight limp.  
There was a large scar at the right thoracic area with 
deformity and atrophy of the musculature in that area.  There 
was no evidence of abnormal color of the thoracic lumbar 
spine, but there was some sclerosis, without significant 
swelling.  Palpation of the thoracic lumbar spine was 
negative for evidence of an abnormal temperature, crepitance, 
and swelling.  There was marked tenderness over the muscles 
and over the thoracic dorsal spine processes.  The veteran's 
thoracic lumbar range of motion was flexion to 60 degrees, 
with pain from 50 to 60 degrees; extension to 20 degrees, 
with pain from 10 to 20 degrees; right and left side bending 
to 20 degrees; and right and left rotation to 20 degrees, 
with pain on right rotation from 10 to 20 degrees.  Normal 
range of motion is flexion to 90 degrees, extension to 30 
degrees, side bending to 30 degrees and rotation to 45 
degrees.  Upon repetitive range of motion testing, there was 
no increase in pain, weakness, fatigability, and 
coordination.  Neurological evaluation showed that the 
veteran could heel and toe walk.  Straight leg raising was to 
90 degrees.  Motor strength testing was 5/5.  Sensory to 
light touch was normal and reflexes were 2+ at the knees and 
1+ at the ankles.  A June 2001 x-ray of the thoracic spine 
was reviewed, which showed an osteophytic spur in the mid and 
lower thoracic vertebral bodies and a June 2001 
x-ray of the lumbosacral spine showed degenerative joint 
disease.  The assessment was arthritis and scoliosis of the 
dorsal spine.  The VA examiner noted that there was no 
obvious weakened movement, premature or excessive 
fatigability, or incoordination due to the veteran's 
disorder.  He also noted that the veteran's 
flare-ups were reported by him, and that the estimate was 
that the veteran was 40 to 50 percent of his normal self 
during a flare-up, such that his range of motion upon testing 
would be reduced by 50 percent during a flare-up.

III.  Entitlement to an Increased Disability Evaluation

The criteria for evaluating disabilities of the spine under 
38 C.F.R. § 4.71a have been changed recently.  First, the 
criteria in effect for evaluating disabilities under 38 
C.F.R. § 4.71a, DC 5293 (2002) ("the old criteria") were 
revised effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the interim criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the diagnostic codes were renumbered, including 
the renumbering of DC 5293, used for rating intervertebral 
disc syndrome (IVDS), to DC 5243.  See 38 C.F.R. § 4.71a, DC 
5243 (2004) ("the new criteria").

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991), to the extent that Karnas conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, and the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.  See also VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).



Thus, for the period prior to September 23, 2002, the Board 
must consider whether the veteran is entitled to a higher 
rating under the old criteria.  For the period between 
September 23, 2002 and September 26, 2003, the Board must 
consider whether the veteran is entitled to a higher rating 
under the old or interim criteria.  And, for the period on 
and after September 26, 2003, the Board must consider whether 
he is entitled to a higher rating under the old, interim, or 
new criteria.

For the following reasons, the veteran is not entitled to a 
rating higher than the 20 percent he is currently receiving 
under any of the criteria - new, interim or old, for 
evaluating disabilities of the dorsal spine.

Prior to September 23, 2002, the veteran was rated by analogy 
to 38 C.F.R. § 4.71a, Diagnostic Code 5288.  See 38 C.F.R. 
§ 4.20 (2004) (when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology, are closely 
analogous).  Specifically, under DC 5288 (2002), as to the 
dorsal spine, favorable ankylosis warrants a 20 percent 
rating and unfavorable ankylosis warrants a 30 percent 
rating.   In addition, according to the rating criteria in 
effect at that time, intervertebral disc syndrome (formerly 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293 and now, as of 
September 26, 2003, at Diagnostic Code 5243) was evaluated on 
the basis of subjective classifications of mild, moderate, 
severe, and pronounced.  Under DC 5293 (2002), moderate 
recurring attacks of intervertebral disc syndrome warranted a 
20 percent rating, severe recurring attacks, with 
intermittent relief, warranted a 40 percent rating, and 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the diseased disc, with intermittent relief, warranted a 
60 percent rating.  



Under the interim criteria, effective September 23, 2002, 
Diagnostic Code 5288 remained unchanged.  Diagnostic Code 
5293, however, provided that intervertebral disc syndrome 
could be rated based either on the total duration of 
incapacitating episodes over the previous 12 months or by 
combining, under 38 C.F.R. § 4.25, chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation is the one that must be used.

Note 1 to these interim criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note 1 also defines chronic orthopedic and 
neurological manifestations as orthopedic and neurological 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Supplementary information in the published final regulations 
states that treatment by a physician would not require a 
visit to a physician's office or hospital but would include 
telephone consultation with a physician.  If there are no 
records of the need for bed rest and treatment, 
by regulation, there were no incapacitating episodes. 67 Fed. 
Reg. 54345, 54347 (August 22, 2002).

Under the new criteria, effective September 26, 2003, the 
Diagnostic Codes for rating spinal disorders were renumbered, 
including, as mentioned, renumbering intervertebral disc 
syndrome as Diagnostic Code 5243.  The new criteria include 
the same formula for rating intervertebral disc syndrome 
based on incapacitating episodes, and the same definition of 
incapacitating episodes.  The new criteria also contain a new 
general rating formula for diseases and injuries of the 
spine.  The new general rating formula includes a 100 and 50 
percent rating, respectively, for unfavorable ankylosis of 
the entire spine and unfavorable ankylosis of the entire 
thoracolumbar spine.  A rating of 40 percent is warranted if 
there is forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A rating of 30 percent is warranted 
only with regards to disability of the cervical spine, 
specifically, where flexion is 15 degrees or less or there is 
favorable ankylosis of the entire cervical spine.

The evidence of record reflects that at no time since 
discharge has the veteran been entitled to a rating higher 
than the 20 percent he is currently receiving.  While his 
more recent June 1999 and June 2001 VA examination reports 
show that he had limited thoracic spine motion, these reports 
do not indicate that he had a deformity or other indication 
of unfavorable ankylosis of the spine.  Thus, the evidence 
shows that the limitation of motion of his spine is 
appropriately analogous to favorable ankylosis, even worst-
case scenario, which in turn warrants only the 20 percent 
rating he is currently receiving, under the old criteria, 
Diagnostic Code 5288 (2002).  See, too, Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (defining ankylosis as the complete 
immobility of a joint in a fixed position).

A rating higher than 20 percent is also not warranted under 
Diagnostic Codes 5293 and 5295 (2002).  There is no evidence 
of pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy; the VA 
examinations of June 1999 and June 2001 reflected no such 
symptoms, and there was no evidence of severe, recurring 
attacks.  Moreover, there is no evidence of listing of the 
spine, abnormal mobility on forced motion, or positive 
Goldthwaite's sign.

Likewise, the Board notes that the veteran's thoracic motion 
is also limited in part due to his service-connected 
residuals of a right-side five-rib thoracoplasty and for 
irritation of the right brachial plexus muscle.  And he is 
already receiving separate compensation (i.e., he has 
separate ratings) for these additional conditions.  
His limitation of motion, however, part and parcel of all of 
these disorders, cannot itself be compensated more than once.  
See 38 C.F.R. § 4.14, VA's 
anti-pyramiding provision (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited).  See also Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  Thus, the veteran's degenerative 
arthritis and scoliosis of the dorsal spine, standing alone, 
do no warrant a higher 40 percent rating under Diagnostic 
Codes 5293 or 5295 (2002).



As to the interim criteria, the veteran would only be 
entitled to a rating higher than 20 percent if he had 
incapacitating episodes, chronic neurological manifestations, 
ankylosis of the thoracolumbar spine, or forward flexion of 
30 degrees or less.  None of these criteria are present.  He 
did not have incapacitating episodes as this term is defined 
in Note 1 to the formula for rating intervertebral disc 
syndrome.  There are no records of a physician prescribing, 
by writing, telephone, or otherwise, bed rest or any other 
such treatment; he therefore did not have incapacitating 
episodes.  Similarly, there were no chronic neurological 
signs and symptoms that were present constantly or nearly so 
and, as already alluded to, he was not diagnosed with 
ankylosis.  

As to the new general rating formula, the veteran's most 
recent VA treatment notes and May 2004 VA examination report 
indicate he had forward flexion to 60 degrees, with 
scoliosis, but without neurological abnormalities.  And this 
is not sufficient limitation of motion to warrant a rating 
higher than 20 percent.  Further, as previously indicated, he 
did not have any ankylosis or incapacitating episodes 
requiring a physician's care.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  The May 2004 
VA examiner specifically addressed the DeLuca factors, 
finding that pain affected the range of motion, but only from 
50 to 60 degrees of flexion, and that the range of motion 
was not, upon objective evaluation, affected by weakness, 
lack of endurance, or incoordination.  A higher rating is 
therefore not warranted under DeLuca, as most of the factors 
in question are not present, and the one that is, pain, does 
not limit the range of motion beyond what is contemplated by 
the applicable rating criteria, to in turn meet the 
requirements for a rating higher than 20 percent.

In conclusion, the preponderance of the evidence reflects 
that a rating higher than 20 percent is not warranted for the 
veteran's degenerative arthritis and scoliosis of the dorsal 
spine under the old, interim, or new criteria, or for any 
other reasons.  The benefit-of-the-doubt doctrine therefore 
does not apply, and his claim for a higher rating for this 
disability must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).

ORDER

The claim for a disability rating higher than 20 percent for 
the degenerative arthritis and scoliosis of the dorsal spine 
is denied.


REMAND

Although the RO obtained some of the veteran's relevant VA 
medical treatment records, it is unclear whether all of them 
are on file.  In particular, the Board observes that the RO 
obtained his treatment records from the VA Medical Center 
(VAMC) in Syracuse, New York, dated from November 1993 
through April 1999, and that he submitted VA medical records 
dated from December 2002 through February 2003 from the VAMC 
in Buffalo, New York.  But it does not appear that the RO 
attempted to obtain any additional VA treatment records from 
April 1999 through December 2002 or since February 2003.  
Thus, the RO should obtain these additional records before 
the Board decides the claim concerning the initial rating for 
the brachial plexus muscle injury, as these additional 
records may contain important medical evidence helpful in 
making this determination.  See, e.g., Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").  

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his irritation of the right brachial plexus muscle, as the 
record does not include all of the necessary clinical 
findings for a proper evaluation.  In this regard, the Board 
notes that his right shoulder disorder has not been 
thoroughly evaluated since his June 2001 VA examination, and 
that examination report did not include the objective 
clinical findings necessary to properly evaluate this 
disability under the Rating Schedule.  In particular, the VA 
examiner did not address whether the veteran had incomplete 
or complete paralysis of the radicular nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8513, 8613, and 8713.  In 
addition, the Board notes that the veteran subsequently 
incurred a right shoulder rotator cuff injury, and it is 
unclear whether his right shoulder disorder permanently 
worsened.  Nonetheless, to effectively evaluate his right 
shoulder disorder, more recent and thorough characterizations 
of his irritation of the right brachial plexus muscle are 
required.  See Fenderson, 12 Vet. App. 119 (1999) (when the 
veteran appeals the initial rating assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context - which includes determining whether he is entitled 
to a "staged" rating to compensate him for times since 
filing his claim when his disability may have been more 
severe than at other times during the pendency of 
his appeal).  

As such, the veteran should be afforded another VA 
examination in order to better delineate the severity, 
symptomatology, and manifestations of his irritation of the 
right brachial plexus muscle.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain the complete records of the 
veteran's treatment at the VAMCs in 
Syracuse and Buffalo, New York, from 
April 1999 through December 2002 and from 
February 2003 to the present.

2.  Schedule the veteran for a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
irritation of the right brachial plexus 
muscle, in accordance with the applicable 
rating criteria.  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected irritation of the right 
brachial plexus muscle.  Please also 
discuss the rationale of all opinions 
provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his irritation of the 
right brachial plexus muscle, and should 
identify all joint, muscular, and/or 
neurological residuals.  Report the 
range of motion measurements for his 
right shoulder, as well as indicate what 
would be the normal range of motion.  
Provide an objective characterization as 
to whether there is any pain, weakened 
movement, or excess fatigability, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following:  (1) pain on use, including 
during flare-ups or repetitive or 
prolonged tasks; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
If applicable, provide an objective 
characterization of the duration and 
severity of such exacerbations.  If 
there is no pain, no limitation of 
motion and/or no limitation of function, 
etc., please indicate this, too.  
Describe any neurological or muscular 
impairment, as well, including whether 
there are objective clinical indications 
of incomplete or complete paralysis.  
Any indications the veteran's complaints 
of pain or other symptomatology are not 
in accord with the physical findings on 
examination should be directly addressed 
and discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the claim continues to be 
denied, send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.



The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


